DETAILED ACTION
This is in response to Application filed on 05/21/2019.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.

Claims  3-9, 11, and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 2: Claim 2 recites the claim element “the average” and “the leading edge” which lacks of antecedent basis, yielding indefiniteness. To further advance prosecution the terms are interpreted as “an average” and “a leading edge”, respectively.

Regarding Claim 4: Claim 4 recites the limitation “a compressor mean radius” and Claim 1 for which Claim 4 depends thereof recites the limitation “a compressor mean radius”. It is not clear if the limitation recited in Claim 4 refers back to the limitation recited in Claim 1, yielding indefiniteness. To further advance prosecution the limitation recited in Claim 4 is interpreted as referring back to the limitation recited in Claim 1, i.e. as “the compressor mean radius”.

Regarding Claim 7: Claim 7 recites the limitation “about 1.5 and about 5.0 times” which is indefinite because “about” implies that the value can actually be smaller (or respectively - greater) than the value claimed of an unknown amount. To further advance prosecution the term about is interpreted as “+/- 20%”.

Regarding Claim 10: Claim 10 recites the claim term “the at least one first stage turbine blade”, which lacks of antecedent basis, yielding indefiniteness. To further advance prosecution the claim term is interpreted as “at least one first stage turbine blade”.

Regarding Claims 3-6, 8-9, and 11: Claims 3-6, 8-9, and 11 are also rejected for being dependent on at least one rejected.

Regarding Claim 19: Claim 19 recites the claim terms “the circumferential and axial directions” which lack of antecedent basis as well as reference frame, yielding indefiniteness. To further advance prosecution the claim terms are interpreted as “a circumferential and a axial directions in reference with an central axis of the combustor section”.

Regarding Claim 20: Claim 20 recites the term “heat” while Claim 17 for which Claim 20 depends thereof recites the term “heat”.  It is not clear if the limitation recited in Claim 20 refers back to the limitation recited in Claim 17, yielding indefiniteness. To further advance prosecution the limitation recited in Claim 20 is interpreted as referring back to the limitation recited in Claim 17, i.e. as “the heat”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5; 7-8; and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rauch (D. Rauch; NASA CR-120,992,Design study of an air pump and integral lift engine ALF-504 using the Lycoming 502 core; July 1972). 

Regarding Claim 1: Rauch discloses a gas turbine engine (see annotated figure 120’) comprising: 
a compressor section (see annotated figure 120’), the compressor section comprising 
a compressor mean radius (see annotated figure 120’); 
a combustor section (see annotated figure 120’) fluidly coupled downstream of the compressor section (air flows from the compressor to the combustor section), the combustor section comprising 
a combustor mean radius (see annotated figure 120’); and 
see annotated figure 120’) fluidly coupled downstream of the combustor section (combustion gases flow from combustor to turbine), the turbine section comprising a turbine mid-span radius (see annotated figure 120’), wherein
 the combustor mean radius is greater than each of the compressor mean radius and the turbine mid-span radius (see annotated figure 120’).

Regarding Claim 2: Rauch discloses all the limitations of Claim 1, as stated above, and further discloses a turbine inner wall (see annotated figure 120’) defining a radially inner boundary (see annotated figure 120’) of a turbine flow path (see annotated figure 120’); a turbine outer wall defining (see annotated figure 120’) a radially outer boundary (see annotated figure 120’) of the turbine flow path; and 
at least one first stage turbine blade (see annotated figure 120’), the at least one first stage turbine blade comprising a leading edge (see annotated figure 120’), wherein 
the turbine mid-span radius is defined as the average of a turbine inner wall radius and a turbine outer wall radius at the leading edge of the at least one first stage turbine blade (see annotated figure 120’).

    PNG
    media_image1.png
    728
    816
    media_image1.png
    Greyscale


Regarding Claim 3: Rauch discloses all the limitations of Claim 2, as stated above, and further discloses a combustor inner wall (see annotated figure 120’) defining a combustor inner wall radius (see annotated figure 120’); and 
a combustor outer wall (see annotated figure 120’) defining a combustor outer wall radius (see annotated figure 120’), wherein 
the combustor mean radius is defined as the average of the combustor inner wall radius and the combustor outer wall radius (see annotated figure 120’), wherein 
see annotated figure 120’) is defined as the difference between the combustor inner wall and the combustor outer wall, and wherein 
each of the combustor span and the combustor mean radius collectively define at least one flow condition within the engine (see annotated figure 120’).

Regarding Claim 4: Rauch discloses all the limitations of Claim 3, as stated above, and further discloses a compressor mean radius (see annotated figure 120’), the compressor mean radius defined as an average of a compressor outer wall radius (see annotated figure 120’) and a compressor inner wall radius (see annotated figure 120’).

Regarding Claim 5: Rauch discloses all the limitations of Claim 4, as stated above, and further discloses wherein each of the compressor mean radius, the combustor mean radius, and the turbine mid-span radius are different (see annotated figure 120’).

Regarding Claim 7: Rauch discloses all the limitations of Claim 1, as stated above, and further discloses the combustor mean radius is between about 1.5 and about 5.0 times greater than the turbine mid-span radius (see annotated figure 120’).

Regarding Claim 8: Rauch discloses all the limitations of Claim 2, as stated above, and further discloses combustion gases exiting the combustion section flow past the at least one first stage turbine blade prior to flowing past any turbine nozzle (see annotated figure 120’).

Regarding Claim 11: Rauch discloses all the limitations of Claim 5, as stated above, and further discloses wherein the turbine mid-span radius is greater than the compressor mean radius (see annotated figure 120’)

Claims 12-13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silkowski (US 20150323185)

Regarding Claim 12: Silkowski discloses a gas turbine engine (10; Fig. 1) comprising:  -18-319917-2 
a compressor section (14; Fig. 5), the compressor section comprising: 
a compressor mean radius  (the compressor has necessarily a mean radius, see annotated figure 185’);
 		at least one compressor rotor blade (110; Fig. 5); and 
a variable compressor vane (VCV) (130; Fig. 5); 
a combustor section (16; Fig. 5) fluidly coupled downstream of the compressor section (see annotated figure 185’), the combustor section comprising 
a combustor mean radius (the combustor has necessarily a mean radius, see annotated figure 185’); and 
a turbine section (18; Fig. 5) fluidly coupled downstream of the combustor section (see annotated figure 185’), the turbine section comprising 
a turbine mid-span radius (the turbine has necessarily a mid-span radius, see annotated figure 185’), wherein 
the variable compressor vane is downstream of the at least one compressor rotor blade (see annotated figure 185’).


Regarding Claim 13:  Silkowski discloses all the limitations of Claim 12, as stated above, and further discloses the combustor mean radius is greater than each of the compressor mean radius, and the turbine mid-span radius (see annotated figure 185’), and wherein the variable compressor vane is disposed downstream of an aft- most compressor rotor blade (see annotated figure 185’).

    PNG
    media_image2.png
    971
    816
    media_image2.png
    Greyscale

Regarding Claim 15: Silkowski discloses all the limitations of Claim 12, as stated above, and further discloses the variable compressor vane comprising a VCV flow area (opening and/or closing area provided between adjacent vanes, see annotated figure 185’), wherein when closed the area between adjacent vanes is less than the entrance area of the turbine, see annotated figure 185’).

Regarding Claim 16: Silkowski discloses all the limitations of Claim 12, as stated above, and further discloses the variable compressor vane comprising a VCV flow area (area between adjacent vane, see annotated figure 185’ ), wherein the variable compressor vane modulates the VCV flow area (opening and/or closing the vanes will modulates the area between adjacent vanes) therethrough such that a choke point of the gas turbine engine is upstream of the combustor section (closing the vanes will generates a throat/ flow restriction adjacent to the vanes and thus a choke point upstream of the combustor section).

Regarding Claim 17:  Silkowski discloses a gas turbine engine (10; Fig. 1) comprising: a compressor section (14; Fig. 5), the compressor section comprising 
a compressor mean radius (the compressor has necessarily a mean radius, see annotated figure 185’); 
a combustor section (see annotated figure 185’) fluidly coupled downstream of the compressor section, the combustor section comprising: 
a combustor mean radius (the combustor section has necessarily a mean radius, see annotated figure 185’); and 
a plurality of angled vanes (see annotated figure 185’); and
a turbine section (18; Fig. 5) fluidly coupled downstream of the combustor section (see annotated figure 185’), the turbine section comprising 
the turbine has necessarily a mid-span radius, see annotated figure 185’), wherein 
the plurality of angled vanes guide air through the combustor section (see annotated figure 185’ wherein air from compressor passes through the vane to the combustor section) while heat is added to the air (the compressor compresses air and thus heat is added to the air).

Regarding Claim 18:  Silkowski discloses all the limitations of Claim 17, as stated above, and further discloses the heat added to the air between the plurality of angled vanes increases a flow angular momentum (heat, i.e. thermodynamic energy, added to the air will increase air pressure and thus the angular momentum).

Regarding Claim 19:  Silkowski discloses all the limitations of Claim 17, as stated above, and further discloses each vane of the plurality of angled vanes is angled so as to include a component in both the circumferential (see annotated figure 185’) and axial directions (see annotated figure 185’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Rauch

Regarding Claim 9: Rauch discloses all the limitation of Claim 2, as stated above, and further discloses the turbine section comprising at least one turbine nozzle (see annotated figure 120’), wherein  
at least one first stage turbine blade (see annotated figure 120’) is upstream of the at least one turbine nozzle (see annotated figure 120’).
Rauch does not teach wherein the at least one turbine nozzle is the most upstream turbine nozzle disposed within the turbine section (i.e. without a leading/first turbine nozzle (see annotated figure 120’)).
However, It has been held that "Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired."  See MPEP 2144.04 II (A).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rauch such that the at least one turbine nozzle is the most upstream turbine nozzle disposed within the turbine section because omission of an element (in this case the leading/first turbine nozzle) and its function is obvious if the function of the element is not desired (in this case, Rauch’s engine will still be operative and provide thrust even  if omitting the leading/first turbine nozzle). 


Regarding Claim 10: Rauch discloses all the limitations of Claim 1, as stated above, and further discloses the turbine section further comprising turbine nozzle upstream turbine nozzle (see annotated figure 120’).
i.e. without a leading/first turbine nozzle (see annotated figure 120’).
However, It has been held that "Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired."  See MPEP 2144.04 II (A).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rauch such that the upstream turbine nozzle being an upstream-most turbine nozzle, wherein the upstream-most turbine nozzle is downstream of the at least one first stage turbine blade because omission of an element (in this case the leading/first turbine nozzle) and its function is obvious if the function of the element is not desired (in this case, Rauch’s engine will still be operative and provide thrust even  if omitting the leading/first turbine nozzle). 



Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Silkowski.

Regarding Claim 14: Silkowski discloses all the limitations of Claim 12, as stated above, and further discloses a compressor rotor stage (108 and 110; Fig. 5) the variable compressor vane is downstream of the compressor rotor stage (see annotated figure 185’).
Silkowski does not teach the compressor rotor stage being a plurality of rotor stages and thus the variable compressor vane is downstream of each compressor rotor stage of the plurality of compressor rotor stages.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI(B).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Silkowski such that compressor rotor stage being a plurality of rotor stages because to do so would be simply duplicating the components already present in the prior art with the expected result of increasing compression.





Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rauch in view of Nolcheff (US 20170343015).

Regarding Claim 6: Rauch discloses all the limitations of Claim 4, as stated above, but is silent regarding the compressor mean radius being substantially equal to the turbine mid-span radius
However, Nolcheff teaches a gas turbine engine (100; Fig. 1) comprising: 
a compressor section (124 and 122; Fig. 1) with a compressor mean radius (see annotated figure 015’) and a turbine section (128; Fig. 1) with a turbine mid-span radius (see annotated figure 015’), wherein 
the compressor mean radius being substantially equal to the turbine mid-span radius (see annotated figure 015’).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the axial compressor of Rauch  to have .



    PNG
    media_image3.png
    640
    816
    media_image3.png
    Greyscale

Claims 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Rauch in view of Majed (US 8,904,799).

Regarding Claim 9: Rauch discloses all the limitation of Claim 2, as stated above, and further discloses the turbine section comprising at least one turbine nozzle (see annotated figure 120’), wherein  
at least one first stage turbine blade (see annotated figure 120’) is upstream of the at least one turbine nozzle (see annotated figure 120’).
Rauch does teach wherein the at least one turbine nozzle is the most upstream turbine nozzle disposed within the turbine section (i.e. without a leading/first turbine nozzle (see annotated figure 120’)).
However, Majed teaches a gas turbine engine (“gas turbine engine” abstract) having 
a combustor section (7; Fig. 2) and 
a turbine section (see section directly downstream from 12; Fig. 2) having 
at least one first stage turbine blade (6; Fig. 2) without a leading/first turbine nozzle (see for example abstract, “eliminate the need for first stage turbine vanes”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the geometry of the combustor of Rauch  to eliminate the leading/first turbine nozzle of Rauch and thus to have the at least one turbine nozzle is the most upstream turbine nozzle disposed within the turbine section. Doing so would reduce the cost to manufacture and also minimize inefficiencies that arise from pumping large amounts of cooling air through the components' internal passages to keep the component materials within their operational limits, as recognized by Majed, see Col. 3 L. 20-26.

Regarding Claim 10: Rauch discloses all the limitations of Claim 1, as stated above, and further discloses the turbine section further comprising turbine nozzle upstream turbine nozzle (see annotated figure 120’).
i.e. without a leading/first turbine nozzle (see annotated figure 120’)).
However, Majed teaches a gas turbine engine (“gas turbine engine” abstract) having 
a combustor section (7; Fig. 2) and 
a turbine section (see section directly downstream from 12; Fig. 2) having
 at least one first stage turbine blade (6; Fig. 2) without a leading/first turbine nozzle (see for example abstract, “eliminate the need for first stage turbine vanes”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the geometry of the combustor of Rauch  to eliminate the leading/first turbine nozzle of Rauch and thus to have the upstream turbine nozzle being an upstream-most turbine nozzle, wherein the upstream-most turbine nozzle is downstream of the at least one first stage turbine blade. Doing so would reduce the cost to manufacture and also minimize inefficiencies that arise from pumping large amounts of cooling air through the components' internal passages to keep the component materials within their operational limits, as recognized by Majed, see Col. 3 L. 20-26.



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Silkowski in view of Parker (W0 2016039918).
Regarding Claim 20: Silkowski discloses all the limitations of Claim 17, as stated above, but is silent regarding at least one vane actuator coupled to at least one vane of the 
However, Parker discloses a gas turbine engine (12; Fig. 1) having 
a compressor section (10; Fig. 1) and 
at least one variable compressor valve (64; Fig. 1) with at least one vane actuator coupled to at least one variable compressor valve where the at least one vane actuator is disposed upstream of a location (see location 84 in Fig. 1) where heat is added to the air (heat being added adjacent and within the vane).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the geometry of the compressor of Rauch  to have at least one vane actuator coupled to at least one vane of the plurality of angled vanes, where the at least one vane actuator is disposed upstream of a location where heat is added to the air. Doing so would enable to avoid to locate the actuator in the high-temperature, relatively crowded confines of the plenum which is directly on top of the vane 64, as recognized by Parker, see [0023].

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741     

/William H Rodriguez/Primary Examiner, Art Unit 3741